Citation Nr: 1033607	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-36 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 RO decision, which denied claims for 
service connection for hearing loss of the right ear and 
tinnitus.

The Board notes that it was indicated in a January 2009 statement 
that the Veteran did not wish to have either a local hearing or a 
hearing before the Board.  As such, the Board will proceed to 
adjudicate the claims. 


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates both that right 
ear hearing loss preexisted the Veteran's period of active 
service and that such hearing loss was not aggravated by his 
period of active service.  The Veteran is not shown by the most 
probative medical evidence of record to have any current right 
ear hearing loss that is otherwise etiologically related to a 
disease, injury, or event in service.

2.  The Veteran is not shown by the most probative evidence of 
record to have tinnitus that is etiologically related to a 
disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in or 
aggravated by active service, nor may hearing loss of the right 
ear be presumed to have been incurred therein.  See 38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, and 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2009).  Thus, any error related to this element 
is harmless. 

A March 2008 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  This letter informed him 
that additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, this letter 
described how appropriate disability ratings and effective dates 
were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and relevant VA medical 
records are in the file.  All records identified by the Veteran 
as relating to these claims have been obtained, to the extent 
possible.  The record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA audiological examination for his tinnitus and 
hearing loss claims in April 2008.  The Board notes the Veteran's 
request in his May 2008 notice of disagreement (NOD) that another 
VA examination be conducted, as he believes the conclusions from 
the April 2008 VA examination to be contradictory and illogical.  
The Veteran further indicated in his October 2008 VA Form 9 
Appeal that he believes that the examiner discounted his 
statements with regard to the onset of his conditions.  In the 
December 2008 Statement of Accredited Representative in Appealed 
Case, it was asserted that this examination is inadequate because 
the examiner failed to point to any other cause for his 
conditions.  

However, the Board notes that the examiner reviewed the claims 
file thoroughly, conducted the appropriate diagnostic tests and 
studies, considered the Veteran's in-service and post-service 
noise exposure, and noted the Veteran's assertions.  The Board 
finds this examination report to be thorough and complete.  
Therefore, the Board finds this examination report is sufficient 
upon which to base a decision with regard to these claims.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 
1, 2004).

However, where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  For Veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b) (2009).  Temporary or 
intermittent flare-ups of symptoms of a preexisting condition, 
alone, do not constitute sufficient evidence for a non-combat 
Veteran to show increased disability for the purposes of 
determinations of service connection based on aggravation under 
section 1153 unless the underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2009).

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In the present appeal, the Veteran essentially contends that he 
currently experiences hearing loss of the right ear and tinnitus 
as a result of his active duty service.  Specifically, the 
Veteran asserted in his March 2008 claim that he has had hearing 
loss and tinnitus since 1968.  In his October 2008 VA Form 9 
Appeal, it was asserted that the Veteran was exposed to acoustic 
trauma in service.  Since service, whenever he was exposed to 
loud noise both occupationally and recreationally, he wore 
hearing protection.  The Veteran asserts that he has had constant 
ringing in his ears ever since he was stationed in Vietnam.  In 
his May 2008 NOD, the Veteran indicated that medical texts point 
to the fact that tinnitus is almost always associated with 
hearing loss.  The Veteran essentially argues that, since service 
connection for left ear hearing loss has been granted, it would 
be logical that service connection for tinnitus should be granted 
as well.  

The Board has reviewed the Veteran's service treatment records.  
A review of these records reveals no complaints, treatment, or 
diagnoses of tinnitus or ringing of the ears. 

A December 1966 pre-induction audiological examination reflects 
puretone thresholds (converted to ISO units) as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
50
45
35
X
50
LEFT
X
X
X
X
X

Given the aforementioned findings, the Board finds that the 
Veteran did not enter service in sound condition.  He entered 
service with preexisting right ear hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.)

A January 1970 audiological examination reflects the Veteran's 
puretone thresholds at separation from service as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
15
15
X
15
LEFT
X
X
X
X
X

The Veteran was noted in this separation examination report as 
having improved hearing acuity in his right ear.  

The Board notes that the Veteran underwent a VA audiological 
examination in April 2008.  The examiner reviewed the claims file 
and noted that the Veteran served as a cargo handler during 
active duty.  The examiner noted that the Veteran's pre-induction 
examination report indicated a mild hearing loss, normal hearing 
at 2000 Hertz, decreased to moderate hearing loss at 4000 Hertz 
in the right ear.  The separation examination report indicated 
borderline normal hearing increasing to normal hearing in the 
right ear.  The examiner noted that the Veteran's service 
treatment records were negative for tinnitus.  Upon examination, 
however, the Veteran reported hearing loss and tinnitus.  The 
Veteran reported that he had trouble hearing the higher pitches 
for the last 20 years.  The Veteran reported a constant, solid 
ringing in both ears since Vietnam.  Additionally, he reported 
military noise exposure from service active duty in the army.  He 
stated that he worked with the terminal transfer company and was 
exposed to combat noise in Vietnam.  He reported occupational 
noise exposure from working on the railroad for 37.5 years.  The 
Veteran stated he became the track section foreman.  He stated he 
wore hearing protection.  The Veteran reported recreational noise 
exposure from attending car races.  He stated that he wears/wore 
hearing protection.  The Veteran also reported a significant 
history of ear infections as a child.  The Veteran denied ear 
surgeries, stroke, heart attack, diabetes, head trauma, 
chemotherapy, significant dizziness, genetic history of hearing 
loss and fullness of the ears.  

Upon examination in April 2008, the Veteran was noted as having 
an auditory threshold that was 40 decibels or greater at 3000 and 
4000 Hertz in his right ear.  As such, the Veteran has met the 
criteria for right ear hearing loss.  The examiner noted that the 
Veteran's service treatment records indicated some right ear 
hearing loss at service entrance as well as right ear hearing 
acuity which was within normal limits at separation.  Therefore, 
the examiner concluded that the hearing loss in the Veteran's 
right ear is not caused by or a result of any acoustic trauma, 
injury, disease, or event military service.  Service treatment 
records were negative for tinnitus; therefore, tinnitus is not 
caused by or a result of military noise exposure.  The examiner 
concluded by stating that tinnitus is less than likely related to 
any acoustic trauma, injury, disease, or event in military 
service.  

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  

With regard to the Veteran's claim for service connection for 
tinnitus, there is no medical evidence indicating that the 
Veteran had tinnitus in service and no medical opinion linking 
his current complaints of tinnitus to his active duty service.  
Moreover, the only medical opinion of record on the matter has 
specifically indicated that tinnitus is less than likely related 
to any acoustic trauma, injury, disease, or event in military 
service.  Thus, the Veteran's claim for service connection for 
tinnitus must fail on a direct basis.  See Shedden, supra. 

With regard to the Veteran's claim for service connection for 
right ear hearing loss, in light of the December 1966 pre-
induction audiological examination report, the Board finds that 
there is clear and unmistakable evidence that right ear hearing 
loss preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 
286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut the 
presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated during 
service.  As previously discussed herein, the aforementioned 
April 2008 medical opinion specifically states that hearing loss 
in the Veteran's right ear is not caused by or a result of any 
acoustic trauma, injury, disease, or event in military service.  
Further, the claims file contains no medical evidence indicating 
that the Veteran's right ear hearing loss was aggravated by or 
increased in severity during his active duty service.  In fact, 
according to the Veteran's demonstrated right ear hearing acuity 
shown on service entrance and service separation, his right 
hearing loss actually improved during his active duty service.  
Thus, the Board finds that there is clear and unmistakable 
evidence that the Veteran's right ear hearing loss was not 
aggravated by his active duty service.  See VAOPGCPREC 3-2003.  
As such, service connection cannot be granted for right ear 
hearing loss.  

The Board acknowledges the Veteran's contentions that he has 
tinnitus and right ear hearing loss as a result of his active 
duty service.  The Veteran can attest to factual matters of which 
he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

As discussed herein, the medical evidence of record does not 
otherwise support the Veteran's contention that his current 
disabilities are related to service.  The Board finds the medical 
evidence of record, including in particular the April 2008 VA 
examiner's opinion (which was based on a complete review of the 
claims folder) to be far more probative than the Veteran's lay 
assertions.  

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for tinnitus, and the benefit-of-the-doubt 
rule is not for application.  With regard to the Veteran's right 
ear hearing loss claim, the Board concludes that the Veteran's 
right ear hearing loss clearly and unmistakably existed prior to 
service and was not aggravated during service.  For this reason, 
and as no current right ear hearing loss disability has otherwise 
been shown by medical evidence of record to be related to his 
military service, the claim for service connection for right ear 
hearing loss must be denied as well.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hearing loss of the right 
ear is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


